     Case 1-19-42192-ess     Doc 28      Filed 09/04/19       Entered 09/04/19 10:10:10




UNITED STATES BANKRUPTCY COURT                           HEARING DATE: September 24, 2019
EASTERN DISTRICT OF NEW YORK                             HEARING TIME: 9:30 a.m.
BROOKLYN DIVISION                                        HEARING PLACE: Brooklyn
IN RE
                                                         CHAPTER 13
CANUTE C. SMITH,
                                                         CASE NO. 1-19-42192-ess
DEBTOR.
                                                         JUDGE: Elizabeth S. Stong

 NOTICE OF MOTION REQUESTING ENTRY OF AN ORDER GRANTING IN REM
 RELIEF FROM THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(d)(4) AND
  GRANTING CO-DEBTOR RELIEF PURSUANT TO § 1301(c) WITH RESPECT TO
 THE FIRST MORTGAGE LIEN ON REAL PROPERTY LOCATED AT 114-22 170TH
     STREET A/K/A 11422 170TH STREET, JAMAICA, NY 11434 OR, IN THE
    ALTERNATIVE, GRANTING RELIEF PURSUANT TO 11 U.S.C. § 362(d)(1)

       PLEASE TAKE NOTICE that JPMorgan Chase Bank, N.A. as servicer for JPMC
Specialty Mortgage LLC f/k/a WM Specialty Mortgage LLC by and through its undersigned
counsel, will move this Court as set forth below:


JUDGE:                     HON. Elizabeth S. Stong

RETURN DATE & TIME:        September 24, 2019 at 9:30 a.m.

COURTHOUSE:                United States Bankruptcy Court
                           271 Cadman Plaza East
                           Brooklyn, NY 11201



RELIEF REQUESTED:          Entry of an order pursuant to 11 U.S.C. § 362(d)(4) providing that any
                           subsequent bankruptcy filings affecting real property described herein
                           shall not, as provided by § 362(d)(4), operate as a stay against such real
                           property for a period of two years from the entry of such an order; or, in
                           the alternative, for an order pursuant to 11 U.S.C. § 362(d)(1) granting
                           relief from the automatic stay; Movant also seeks to vacate the co-debtor
                           stay imposed by 11 U.S.C. § 1301(a) pursuant to 11 U.S.C. § 1301(c)(3)
                           with respect to the co-debtor/co-mortgagor on the subject mortgage to
                           wit: Caroline A. Smith as to the subject property, and for such other
                           and further relief as this Court may deem just and proper.




10-002508
        Case 1-19-42192-ess         Doc 28     Filed 09/04/19     Entered 09/04/19 10:10:10




       PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, to the relief

requested, must be served upon and received by Shapiro, DiCaro & Barak, LLC at their offices at

175 Mile Crossing Boulevard, Rochester, NY 14624 and filed with the Clerk of the United States

Bankruptcy Court for the Eastern District of New York District of New York at United States

Bankruptcy Court, United States Bankruptcy Court, 271 Cadman Plaza East, Brooklyn, NY 11201

no later than seven (7) days prior to the return date of this motion.


 Dated:          _September 4, 2019_
                 Rochester, New York

                                                 /s/Nicole DiStasio
                                                Nicole DiStasio
                                                Bankruptcy Attorney
                                                Shapiro, DiCaro & Barak, LLC
                                                Attorneys for JPMorgan Chase Bank, N.A. as
                                                Servicer for JPMC Specialty Mortgage LLC f/k/a
                                                WM Specialty Mortgage LLC
                                                175 Mile Crossing Boulevard
                                                Rochester, NY 14624
                                                Telephone: (585) 247-9000
                                                Fax: (585) 247-7380


 THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
 OBTAINED WILL BE USED FOR THAT PURPOSE. THIS NOTICE IS REQUIRED BY
 THE PROVISIONS OF THE FAIR DEBT COLLECTIONS PRACTICES ACT AND
 DOES NOT IMPLY THAT WE ARE ATTEMPTING TO COLLECT MONEY FROM
 ANYONE WHO HAS DISCHARGED THE DEBT UNDER THE BANKRUPTCY LAWS
 OF THE UNITED STATES.

 TO:      SERVICE LIST




 10-002508
         Case 1-19-42192-ess              Doc 28       Filed 09/04/19        Entered 09/04/19 10:10:10




UNITED STATES BANKRUPTCY COURT                                          HEARING DATE: September 24, 2019
EASTERN DISTRICT OF NEW YORK                                            HEARING TIME: 9:30 a.m.
BROOKLYN DIVISION                                                       HEARING PLACE: Brooklyn
IN RE
                                                                        CHAPTER 13
CANUTE C. SMITH,
                                                                        CASE NO. 1-19-42192-ess
DEBTOR.
                                                                        JUDGE: Elizabeth S. Stong

      MOTION REQUESTING ENTRY OF AN ORDER GRANTING IN REM RELIEF
       FROM THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362(d)(4) AND
     GRANTING CO-DEBTOR RELIEF PURSUANT TO § 1301(c) WITH RESPECT TO
    THE FIRST MORTGAGE LIEN ON REAL PROPERTY LOCATED AT 114-22 170TH
        STREET A/K/A 11422 170TH STREET, JAMAICA, NY 11434 OR, IN THE
       ALTERNATIVE, GRANTING RELIEF PURSUANT TO 11 U.S.C. § 362(d)(1)

           Nicole Distasio, an attorney at law duly admitted to practice before the Courts of the State

of New York and the U.S. District Court for the Eastern District of New York, hereby affirms the

following to be true under penalty of perjury:

           1. I am an associate with the law firm of Shapiro, DiCaro & Barak, LLC, attorneys for

JPMorgan Chase Bank, N.A. as servicer for JPMC Specialty Mortgage LLC f/k/a WM Specialty

Mortgage LLC (“Movant” or “Secured Creditor”), a secured creditor of Canute C. Smith

(“Debtor”) and Caroline A. Smith (non-filing “Co-Debtor”). As such, I am fully familiar with the

facts and circumstances of this case.

           2. I make this Affirmation in support of the within request for an order pursuant to 11

U.S.C. § 362(d)(4)1 with respect to certain real property described herein, providing that any

subsequent bankruptcy filing affecting such real property shall not, as provided by § 362(d)(4),

operate as a stay against such real property for a period of two years from the filing of such an

order; for an order pursuant to 11 U.S.C. § 1301(c) granting relief from the co-debtor stay;

and/or for relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) against the subject


1
    Unless otherwise stated, all statutory references are to the provisions of the United States Bankruptcy Code.




10-002508
      Case 1-19-42192-ess        Doc 28     Filed 09/04/19      Entered 09/04/19 10:10:10




property generally described as 114-22 170th Street a/k/a 11422 170th Street, Jamaica, NY

11434 and for such other and further relief as this Court may deem just and proper.

       3. Jurisdiction is conferred on this Court by the provisions of 28 U.S.C. § 1334. This is

a proceeding to terminate and annul the automatic stay and is therefore a “core” proceeding

within the meaning of 28 U.S.C. § 157(b)(2).


                     I. STATEMENT IN SUPPORT OF IN REM RELIEF

       4. Over the last nine (9) years, a pending foreclosure has been halted or delayed by

various tactics, including multiple bankruptcy filings, by Canute C. Smith (the “Debtor”). Each

bankruptcy petition filing asserted an interest in the real property located at 114-22 170th Street

a/k/a 11422 170th Street, Jamaica, NY 11434 (the “Property”).

       5. The first case, filed one day prior to a scheduled foreclosure sale, was filed by Canute

Smith, aka Mike Smith on February 9, 2017, in the Bankruptcy Court for the Eastern District of

New York under Chapter 7 as Case No. 1-17-40575-nhl (the “First Case”). Movant requested

relief from the automatic stay in the First Case; relief was granted by Order entered May 8, 2017

[ECF Docket No. 20]. The First Case was ultimately dismissed, upon motion of the Trustee, for

the Debtor’s unexcused failure to provide documents to the Trustee and to appear at the meeting

of creditors mandated by 11 U.S.C. § 341(a). The case was dismissed by Court order on August

21, 2017 [17-40575, ECF Docket No. 23].

       6. The second case, filed one day prior to a scheduled foreclosure sale, was filed pro se

by Canute Smith on November 2, 2017, in the Bankruptcy Court for the Eastern District of New

York under Chapter 13 as Case No. 1-17-45892-nhl (the “Second Case”). The Second Case was

dismissed, upon motion of the Trustee filed January 25, 2018 [17-45892, ECF Docket No. 24].

The case was dismissed by Court order on March 21, 2018 [17-45892, ECF Docket No. 26]. It




10-002508
      Case 1-19-42192-ess         Doc 28      Filed 09/04/19      Entered 09/04/19 10:10:10




should be noted that Borrower filed a voluntary dismissal application on February 13, 2018 [17-

45892, ECF Docket No. 25]; the dismissal of the case, however, was pursuant to the Trustee’s

motion.

        7. The third case, again filed one day prior to a scheduled foreclosure sale was filed pro

se by Canute Smith, aka Canute C. Smith on September 13, 2018 in the Bankruptcy Court for the

Eastern District of New York under Chapter 13 as Case No. 1-18-45238-ess (“Third Case”). The

Third Case was a deficient filing without all the required documents and schedules. Request for

Judicial Determination Concerning Dismissal Pursuant to 11 U.S.C. Section 521(i) was filed

October 30, 2018 [18-45238, ECF Docket No. 12]. The Clerk’s Office was ordered by the Court

to dismiss the case and a Notice or Automatic Dismissal was entered on November 6, 2018 [18-

45238, ECF Docket No. 14].

        8. The fourth and instant bankruptcy case, once again filed one day prior to a scheduled

foreclosure sale, was filed by Canute C. Smith on April 11, 2019 in the Bankruptcy Court for the

Eastern District of New York under Chapter 13 as Case No. 1-19-42192-ess (“Fourth Case”).

        9. In addition to the bankruptcy filings, the Debtor has applied for and been reviewed for

loss mitigation options on numerous occasions; each attempt was unsuccessful. State court

litigation has further delayed the foreclosure action and scheduled sales.The Property has been

noticed to be sold at a foreclosure sale a total of six (6) times over the last three and a half years,

all of which have all been canceled or delayed due to the hindering actions taken by Debtor(s).

        10.     The Debtor is not utilizing the automatic stay for legitimately seeking a fresh

start. Rather, the multiple bankruptcy filings of the Debtor are an abuse of the automatic stay

and the bankruptcy system used to thwart creditors’ efforts to enforce their state law rights in

their collateral. There is more than an adequate basis to conclude, under § 362(d)(4), the




10-002508
      Case 1-19-42192-ess        Doc 28     Filed 09/04/19      Entered 09/04/19 10:10:10




multiple and largely unprosecuted cases are part of a scheme to delay, hinder, or defraud the

efforts of and other creditors who seek to enforce their state law remedies in the affected real

property.

       11.     Furthermore, Movant will be irreparably harmed by the continuation of the co-

debtor stay absent payments from the debtor and/or co-debtor. Accordingly, the co-debtor stay

should be modified pursuant to U.S.C. § 1301(c)(3) and Movant should be permitted to proceed

against the co-debtor.

                               II. FACTUAL BACKGROUND

       12.     Movant is a secured creditor of Canute C. Smith and Caroline A. Smith, pursuant

to a note executed by Canute Smith and Caroline A. Smith on May 27, 2003, whereby Canute

Smith and Caroline A. Smith promised to repay the principal amount of $255,000.00 plus

interest to Fremont Investment & Loan (the “Note”). To secure the repayment of the Note,

Canute Smith and Caroline A. Smith granted Mortgage Electronic Registration Systems, Inc., as

nominee for Fremont Investment & Loan a mortgage, which was duly recorded in Queens

County Clerk’s Office on September 13, 2003 in CRFN 2003000354839 (the “Mortgage,” Note

and Mortgage, collectively, as the “Loan”), encumbering real property located at 114-22 170th

Street a/k/a 11422 170th Street, Jamaica, NY 11434 (the “Property”). The Mortgage was

transferred to JPMC Specialty Mortgage LLC f/k/a WM Specialty Mortgage LLC, and said

transfer was memorialized by an Assignment of Mortgage executed on May 28, 2010 and

recorded July 23, 2010 in CRFN 2010000248029. (“Assignment of Mortgage”). Copies of the

Note, Mortgage, and Assignment of Mortgage are annexed hereto as Exhibit “A.”

       13.     Upon information and belief, the Debtor herein own(s) the Property.




10-002508
      Case 1-19-42192-ess           Doc 28      Filed 09/04/19      Entered 09/04/19 10:10:10




        14.      The Mortgage was in default on the day the Debtor filed this bankruptcy. Based

upon said default, Movant initiated foreclosure proceedings in the Supreme Court of the State of

New York, County of Queens, under index number 18134/2010 (the “Foreclosure Case”).

Judgment of Foreclosure and Sale (“JFS”) was granted by Hon. Duane Hart, J.S.C. on October 6,

2015, and entered October 8, 2015. A copy of the JFS is annexed hereto as Exhibit “B”. The

filing of the instant bankruptcy stayed said action.

                 III. GROUNDS FOR IN REM RELIEF UNDER 11 U.S.C. § 362(d)(4)

        15.      Taken together, the four bankruptcy cases provide a more than adequate basis to

find that the serial bankruptcy filings are part of a scheme to delay, hinder and defraud secured

creditors.

        16.      Section 362(d)(4) of the Code states that

                  . . .after notice and a hearing, the court shall grant relief from the
                  stay. . .
               (4) with respect to a stay of an act against real property under
               subsection (a), by a creditor whose claim is secured by an interest in
               such real property, if the court finds that the filing of the petition was
               part of a scheme to delay, hinder, or defraud creditors that
                      (A)      transfer of all or part ownership of, or other interest in,
               such real property without the consent of the secured creditor or court
               approval; or
                  (B)       multiple bankruptcy filings affecting such real property. If
              recorded in compliance with applicable State laws governing notices
              of interests or liens in real property, an order entered under paragraph
              (4) shall be binding in any other case under this title purporting to
              affect such real property filed not later than 2 years after the date of the
              entry of such order by the court, except that a debtor in a subsequent
              case under this title may move for relief from such order based upon
              changed circumstances or for good cause shown, after notice and a
              hearing.

11 U.S.C. § 362(d)(4) (emphasis added).

        17.      To obtain relief under § 362(d)(4), the moving party has the burden of proving

that the current filing by the debtor “is part of a scheme, that the scheme involved the transfer of




10-002508
      Case 1-19-42192-ess          Doc 28     Filed 09/04/19      Entered 09/04/19 10:10:10




real property or multiple filings, and that the object of the scheme is to hinder, delay, [or]2

defraud” the moving party. In re Lemma, 394 B.R. 315, 323 (Bankr. E.D.N.Y. 2008).

        18.     Courts have considered several factors in determining whether multiple filings

raise an inference of intent to hinder, delay or defraud secured creditors, including (1) debtor’s

failure to make post-petition payments on the loan, (2) debtor’s failure to file the required

documents and information necessary to prosecute the bankruptcy, and the timing and (3) the

sequencing of the filings. See In re Montalvo, 416 B.R. 381, 386–87 (Bankr. E.D.N.Y. 2009).

        19.     When evaluating whether to grant relief under § 362(d)(4), "the mere timing and

filing of several bankruptcy cases is an adequate basis from which a court can draw a reasonable

inference that the filing of a subsequent case was part of a scheme to hinder, delay, and defraud

creditors." In re Blair, 2009 Bankr. LEXIS 4195, 63 Collier Bankr. Cas. 2d (MB) 513 (noting

that each filing occurred on the eve or shortly before significant events effecting the property at

issue and consequently granting in rem relief). In addition, when debtor(s) "have evinced no true

intention to reorganize their financial affairs . . . but [r]ather they have engaged in serial filings to

thwart the efforts of [a secured creditor] to exercise its lawful rights under state law . . . [t]he

serial filings are evidence of bad faith, and evidence of the fact that [the debtor(s)] are abusing

the bankruptcy process." In re Montalvo, 416 B.R. 381, 385–86 (Bankr. E.D.N.Y. 2009)

(granting in rem relief while observing that the various cases filed between the present debtor

and co-obligor were dismissed for failure to comply with filing requirements).

        20.     The quantity and timing of the Debtor’s bankruptcy filings, coupled with the fact

the Debtor and Co-Debtor are currently residing in the Property, easily support a finding that

Debtor is abusing the bankruptcy process for the purpose of thwarting the rights of secured
2
  Prior to the 2010 amendments to the Bankruptcy Code, § 362(d)(4) relief required the filing of
a petition that was part of a scheme to “hinder, delay, and defraud creditor.” See Pub. L. 111-
327, Sec. 2(a)(12)(C) (2010) (emphasis added).



10-002508
      Case 1-19-42192-ess         Doc 28     Filed 09/04/19    Entered 09/04/19 10:10:10




creditors. Cf. In re Blair, 2009 Bankr. LEXIS 4195, at *6–10 (involving nine cases filed within

ten years; in rem relief granted); cf. In re Montalvo, 416 B.R. 383–84 (involving six cases filed

within a little more than two years; in rem relief granted).

       21.     The timing of the bankruptcy filings, coupled with the numerous actions taken in

the State Court proceedings to delay foreclosure sales raise serious questions regarding Debtor’s

intent to hinder, delay and defraud Movant. The timing and sequencing of these events “allows

the Court to draw a permissible inference . . . that the instant petition [is] part of a scheme of

Debtor to delay, hinder, and defraud” Movant. In re Montalvo, 416 B.R. at 387.

       22.     Lastly, upon information and belief, little to no payment has been made on the

Loan secured by the Property in over ten (10) years. In re Lemma, 394 B.R. 315, 325 (Bankr.

E.D.N.Y. 2008) (weighing the borrower and debtor’s attempts to fail to render payments to the

secured creditor is part of a scheme to delay, hinder, and defraud).

       23.     Based on the foregoing, JPMorgan Chase Bank, N.A. is entitled to relief under §

362(d)(4) in light of the numerous bankruptcy filings, several unsuccessful loss mitigation

attempts and the Orders to Show Cause filed on the eve of sale dates. These actions constitute a

scheme to hinder, delay, and defraud JPMorgan Chase Bank, N.A. as they attempt to exercise

their state law remedies as mortgagees.



IV. IN THE ALTERNATIVE, RELIEF IS APPROPRIATE UNDER 11 U.S.C. § 362(d)(1)

       24.     In the event this Court finds that in rem relief is not warranted, relief from the

automatic stay should be granted, for cause, under 11 U.S.C. § 362(d)(1). Pursuant to the Relief

from Stay Worksheet, affixed hereto as “Exhibit C,” no payments have been received as of the




10-002508
      Case 1-19-42192-ess        Doc 28        Filed 09/04/19    Entered 09/04/19 10:10:10




date of filing and the loan is post-petition due and owing for three (3) payments (the Loan is

contractually due for the April 1, 2009 payment) as of July 26, 2019:

                                                     AMOUNT       AMOUNT      AMOUNT
 P AYMENT           AMOUNT           AMOUNT                                               LATE FEE
                                                    APPLIED TO   APPLIED T O APPLIED TO
 DUE DATE            DUE             RECEIVED                                             CHARGED
                                                    PRINCIPAL     INTEREST    ESCROW
5/1/19-7/1/19 $2,867.40 per month      $0.00          $0.00         $0.00       $0.00      $0.00
   TOTALS     $  8,602.20              $0.00          $0.00         $0.00       $0.00      $0.00

       25.     Based upon the Exterior Only Residential Appraisal Report (“Appraisal”) dated

February 21, 2019, the Property has an estimated fair value of approximately $750,000.00. A

copy of the appraisal is annexed hereto as Exhibit “D.” As of July 26, 2019, the total debt owed

to Movant equals $586,606.43.

       26.     For the reasons set forth herein above, Movant also seeks to vacate the automatic

stay imposed by 11 U.S.C. § 1301(c) pursuant to 11 U.S.C. § 1301(c)(3) with respect to the co-

debtor/co-mortgagor on the subject mortgage to wit: Caroline A. Smith.

       27. Movant moves the Court for an Order terminating the pending automatic stay to

allow Movant to send to any party or parties protected by the automatic stay any and all notices

required by applicable state and/or federal law or regulation. Movant further moves the Court to

terminate the automatic stay to allow Movant to take such actions with respect to the Property as

are provided for under applicable nonbankruptcy law, including but not limited to, informing

Debtor(s) of any loan modification, short sale, or other loss mitigation options.




10-002508
      Case 1-19-42192-ess       Doc 28     Filed 09/04/19     Entered 09/04/19 10:10:10




       28.     The Debtor, Co-Debtor, Debtor's Attorney, the Chapter 13 Trustee and the Office

of the United States Trustee have each been duly served with the within Notice of Motion,

Affirmation, Exhibits and proposed Order Vacating Stay, as more fully set forth in the annexed

affidavit of mailing.

       29.     No prior application has been made for the relief requested herein.

       WHEREFORE, for the reasons set forth herein, the Secured Creditor respectfully

requests that the Movant’s Motion for In Rem Relief be granted pursuant to 11 U.S.C. 362(d)(4),

such that any and all future filings under the Bankruptcy Code during the next two years by any

person or entity with an interest in the Property, shall not operate as a stay as to Secured

Creditor’s enforcement of its rights in and to 114-22 170th Street a/k/a 11422 170th Street,

Jamaica, NY 11434; or, in the alternative, for an order pursuant to 11 U.S.C. §§ 362(d)(1) and

1301(c) granting relief from the automatic and Co-Debtor stays, together with any further relief

that this Court deems appropriate

Dated: September 4, 2019
       Rochester, New York
                                             /s/Nicole DiStasio
                                             Nicole DiStasio
                                             Bankruptcy Attorney
                                             Shapiro, DiCaro & Barak, LLC
                                             Attorneys for JPMorgan Chase Bank, N.A. as
                                             Servicer for JPMC Specialty Mortgage LLC f/k/a
                                             WM Specialty Mortgage LLC
                                             175 Mile Crossing Boulevard
                                             Rochester, NY 14624
                                             Telephone: (585) 247-9000
                                             Fax: (585) 247-7380




10-002508
       Case 1-19-42192-ess           Doc 28      Filed 09/04/19   Entered 09/04/19 10:10:10




SHAPIRO, DICARO & BARAK, LLC
Attorneys for JPMorgan Chase Bank, N.A. as Servicer for
JPMC Specialty Mortgage LLC f/k/a WM Specialty
Mortgage LLC
175 Mile Crossing Boulevard
Rochester, NY 14624
Telephone: (585) 247-9000, Fax: (585) 247-7380
Nicole DiStasio


UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
IN RE                                                     CHAPTER 13


CANUTE C. SMITH,                                          CASE NO. 1-19-42192-ess


DEBTOR.                                                   JUDGE: Elizabeth S. Stong

                                AFFIDAVIT OF SKRVTCE BY MAIL


STATE OF NEW YORK                 )
                                  )ss:
COUNTY OF MONROE                  )

        I, Lora Mosher, being sworn, say, I am not a party to this action; I am over 18 years of

age, I reside in Rochester, New York.

        On
                   a         , 2019 I served the within Notice of Motion, Motion in Support,

Exhibits and Proposed Order Granting Relief from Automatic Stay upon:

TO:



          Debtor
          Canute C. Smith
          114-22 170th Street
          Jamaica, NY 11434




          Co-Debtor
          Caroline A. Smith
          114-22 170th Street
          Jamaica, NY 11434




10-002508
      Case 1-19-42192-ess            Doc 28          Filed 09/04/19   Entered 09/04/19 10:10:10




        Attorney for Debtor
        Lorna J. LaMotte
        Law Offices of Loma J. LaMotte PLLC
        1120 Avenue of the Americas
        Suite 4064
        New York, NY 10036




        Trustee
        Marianne DeRosa
        Office of the Chapter 13 Trustee
        ICQ Jericho Quadrangle
        Suite 127
        Jericho, NY 11753




        U.S. Trustee
        U.S. Federal Office Building
        201 Varick Street, Suite 1006
        New York, NY 10014




at the addresses designated by the foregoing individuals for that purpose by depositing a true
copy of same enclosed in a postpaid, properly addressed wrapper, in an official depository under
the exclusive care and custody of the United States Postal Service within the State of New York.

DateirSppipmiQP.r H1 Zo I                                   Lora Mosher
                                                            Bankruptcy Assistant
                                                            Shapiro, DiCaro & Barak, LLC
                                                            Attorneys for JPMorgan Chase Bank, N.A.
                                                            as Servicer for JPMC Specialty Mortgage
                                                            LLC f/k/a WM Specialty Mortgage LLC
                                                            175 Mile Crossing Boulevard
                                                            Rochester, New York 14624
                                                            Telephone: (585) 247-9000
                                                            Fax: (585) 247-7380
  p^om to before me this
      day of.^^p\e<nher .2019

Notary Public
                       ELIZABETH FRANKLIN
                  Notary Public, Stale of New York
                         No. 01FR6393248
                     Qualified in Monroe County      _
                  Commission Expires June 10, 20^ S
10-002508
      Case 1-19-42192-ess        Doc 28     Filed 09/04/19     Entered 09/04/19 10:10:10




UNITED STATES BANKRUPTCY COURT                            HEARING DATE: September 24, 2019
EASTERN DISTRICT OF NEW YORK                              HEARING TIME: 9:30 a.m.
BROOKLYN DIVISION                                         HEARING PLACE: Brooklyn

IN RE                                                     CHAPTER 13

CANUTE C. SMITH,                                          CASE NO. 1-19-42192-ess

DEBTOR.                                                   JUDGE: Elizabeth S. Stong

                 ORDER PURSUANT TO 11 U.S.C. § 362(d)(4)
        MODIFYING THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. § 362(a)

        Upon the motion, dated September 4, 2019 (the “Motion”), of JPMorgan Chase Bank,

N.A.as servicer for JPMC Specialty Mortgage LLC f/k/a WM Specialty Mortgage LLC, (with

any subsequent successor or assign, the “Secured Creditor”), for an order, pursuant to 11 U.S.C.

§ 362(d)(4), for in rem relief from the automatic stay imposed in subsequent cases under 11

U.S.C. § 362(a), such that any and all future filings under the Bankruptcy Code during the next

two years by the debtor herein, Canute C. Smith or any other person or entity with an interest in

the Property shall not operate as a stay as to Movant’s enforcement of its rights in and to 114-22

170th Street a/k/a 11422 170th Street, Jamaica, NY 11434 (the “Property”) and after due and

sufficient service and notice, the Court having held a hearing on the Motion on September 24,

2019 and no opposition having been submitted; and, after due deliberation, the Court having

determined that the filing of the Debtor's bankruptcy petition was part of a scheme to delay,

hinder, and defraud creditors that has involved multiple bankruptcy filings by the Debtor and

affecting the Property; and good and sufficient cause appearing, including the failure of the

Debtor to perform their duties as a debtor under the Bankruptcy Code in good faith in multiple

bankruptcy cases affecting the Property, it is

        ORDERED that the automatic stay in effect pursuant to 11 U.S.C. § 362(a) is hereby

vacated for cause pursuant to 11 U.S.C. § 362(d) as to Movant, its agents, assigns or successors




10-002508
      Case 1-19-42192-ess         Doc 28     Filed 09/04/19      Entered 09/04/19 10:10:10




in interest so that Movant, its agents, assigns or successors in interest may take any and all

actions pursuant to the Note and Mortgage and applicable state law including but not limited to

foreclose its mortgage on the Property; and it is further

       ORDERED, that under 11 U.S.C. § 362(d)(4), and provided that this order is recorded in

conformity therewith, the automatic stay under 11 U.S.C. § 362(a) is terminated as to Movant’s

interest in the Property, and said order shall be binding in any other case filed under the

Bankruptcy Code purporting to affect the Property that is filed not later than two years after the

date of this order, such that the automatic stay under 11 U.S.C. § 362(a) shall not apply to

Secured Creditor’s interest in the Property; and it is further

       ORDERED the Co-Debtor stay in effect pursuant to 11 U.S.C. § 1301(a) is hereby

modified to allow Movant its successors and/or assigns to commence and/or continue with a

foreclosure action and eviction proceeding with regard to the Property; and its further

       ORDERED that the automatic stay is terminated to allow Movant to send to any party or

parties protected by the automatic stay any and all notices required by applicable state and/or

federal law or regulation and to allow Movant to take such actions with respect to the Property as

are provided for under applicable nonbankruptcy law, including but not limited to, informing

Debtor(s) of any loan modification, short sale, or other loss mitigation options; and it is further

       ORDERED that in the event this case is converted to a case under any other chapter of

the U.S. Bankruptcy Code, this Order will remain in full force and effect; and it is further




10-002508
     Case 1-19-42192-ess        Doc 28     Filed 09/04/19    Entered 09/04/19 10:10:10




         ORDERED that the Movant shall promptly report and turn over to the Chapter 13

Trustee any surplus monies realized by any sale of the Property




Dated:                              , ______
                Brooklyn, NY


Enter:

                                                    Honorable Elizabeth S. Stong
                                                    United States Bankruptcy Judge




10-002508
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10




     Exhibit “A”
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10




     Exhibit “B”
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10




     Exhibit “C”
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10




     Exhibit “D”
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
Case 1-19-42192-ess   Doc 28   Filed 09/04/19   Entered 09/04/19 10:10:10
